31 So.3d 906 (2010)
Phrow Donnell BLACKWELL, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-5043.
District Court of Appeal of Florida, First District.
March 25, 2010.
Phrow Donnell Blackwell, pro se, Petitioner.
*907 Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner is hereby granted a belated appeal of the April 27, 2009, order which denied defendant's motion for postconviction relief under grounds of newly discovered evidence filed on February 6, 2009. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
WOLF, WEBSTER, and THOMAS, JJ., concur.